Case 2:20-cv-00158-JRG Document 19-1 Filed 10/06/20 Page 1 of 9 PageID #: 442




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


COMMWORKS SOLUTIONS, LLC,

                       Plaintiff.

       v.
                                                           Case No. 2:20-cv-0158-JRG
CABLE ONE, INC.                                                  LEAD CASE
CONSOLIDATED COMMUNICATIONS
HOLDINGS, INC. and CONSOLIDATED
COMMUNICATIONS ENTERPRISE                                  Case No. 2:20-cv-0159-JRG
SERVICES, INC.

                       Defendants.

                                     DISCOVERY ORDER

       After a review of the pleaded claims and defenses in this action, in furtherance of the

management of the Court’s docket under Federal Rule of Civil Procedure 16, and after receiving

the input of the parties to this action, it is ORDERED AS FOLLOWS:

1.     Initial Disclosures. In lieu of the disclosures required by Federal Rule of Civil Procedure

       26(a)(1), each party shall disclose to every other party the following information:

       (a)    the correct names of the parties to the lawsuit;

       (b)    the name, address, and telephone number of any potential parties;

       (c)    the legal theories and, in general, the factual bases of the disclosing party’s claims

              or defenses (the disclosing party need not marshal all evidence that may be offered

              at trial);

       (d)    the name, address, and telephone number of persons having knowledge of relevant

              facts, a brief statement of each identified person’s connection with the case, and a

              brief, fair summary of the substance of the information known by any such person;
Case 2:20-cv-00158-JRG Document 19-1 Filed 10/06/20 Page 2 of 9 PageID #: 443




       (e)    any indemnity and insuring agreements under which any person or entity carrying

              on an insurance business may be liable to satisfy part or all of a judgment entered

              in this action or to indemnify or reimburse for payments made to satisfy the

              judgment;

       (f)    any settlement agreements relevant to the subject matter of this action; and

       (g)    any statement of any party to the litigation.

2.     Disclosure of Expert Testimony. A party must disclose to the other parties the identity

       of any witness it may use at trial to present evidence under Federal Rule of Evidence 702,

       703 or 705, and:

       (a)    if the witness is one retained or specially employed to provide expert testimony in

              the case or one whose duties as the party’s employee regularly involve giving expert

              testimony, provide the disclosures required by Federal Rule of Civil Procedure

              26(a)(2)(B) and Local Rule CV-26; and

       (b)    for all other such witnesses, provide the disclosure required by Federal Rule of Civil

              Procedure 26(a)(2)(C).

3.     Additional Disclosures. Without awaiting a discovery request, 1 each party will make the

       following disclosures to every other party:

       (a)    provide the disclosures required by the Patent Rules for the Eastern District of

              Texas with the following modifications to P.R. 3-1 and P.R. 3-3:

                 i.   If a party claiming patent infringement asserts that a claim element is a

                      software limitation, the party need not comply with P.R. 3-1 for those claim



1
   The Court anticipates that this disclosure requirement will obviate the need for requests for
production.



                                               -2-
Case 2:20-cv-00158-JRG Document 19-1 Filed 10/06/20 Page 3 of 9 PageID #: 444




                    elements until 30 days after source code for each Accused Instrumentality

                    is produced by the opposing party. Thereafter, the party claiming patent

                    infringement shall identify, on an element-by-element basis for each

                    asserted claim, what source code of each Accused Instrumentality allegedly

                    satisfies the software limitations of the asserted claim elements.

              ii.   If a party claiming patent infringement exercises the provisions of

                    Paragraph 3(a)(i) of this Discovery Order, the party opposing a claim of

                    patent infringement may serve, not later than 30 days after receipt of a

                    Paragraph 3(a)(i) disclosure, supplemental “Invalidity Contentions” that

                    amend only those claim elements identified as software limitations by the

                    party claiming patent infringement.

     (b)    produce or permit the inspection of all documents, electronically stored

            information, and tangible things in the possession, custody, or control of the party

            that are relevant to the pleaded claims or defenses involved in this action, except to

            the extent these disclosures are affected by the time limits set forth in the Patent

            Rules for the Eastern District of Texas; and

     (c)    provide a complete computation of any category of damages claimed by any party

            to the action, and produce or permit the inspection of documents or other

            evidentiary material on which such computation is based, including materials

            bearing on the nature and extent of injuries suffered, except that the disclosure of

            the computation of damages may be deferred until the time for Expert Disclosures

            if a party will rely on a damages expert.

4.   Protective Orders. The Court will enter the parties’ Agreed Protective Order.




                                             -3-
Case 2:20-cv-00158-JRG Document 19-1 Filed 10/06/20 Page 4 of 9 PageID #: 445




5.   Discovery Limitations. The discovery in this cause is limited to the disclosures described

     in Paragraphs 1-3 together with:

     a)      Interrogatories: Each side will be permitted to propound twenty-five (25)

             interrogatories to the other side in each of the above-captioned actions. “Side”

             means a party or a group of parties within a corporate structure with a common

             interest.

     b)      Requests for Admission: Each side may propound up to forty (40) requests for

             admission to the other side. There shall be no limit on the number of requests for

             admission related to authenticity. Requests for admission directed to document

             authentication shall be clearly denoted as such and shall be served separately from

             any requests for admission subject to the numerical limitations.

     c)      Depositions:

          (1) Plaintiff may take up to sixty (60) hours of depositions of each Defendant (inclusive

             of both Rule 30(b)(1) and 30(b)(6)).

          (2) Plaintiff may take up to an additional sixty (60) hours of deposition of non-party

             witnesses.

          (3) Defendants, collectively, may take a combined total of up to sixty (60) hours of

             party depositions (inclusive of both Rule 30(b)(1) and 30(b)(6)).

          (4) Defendants, collectively, may take up to an additional sixty (60) hours of deposition

             of non-party witnesses.

     d)      Expert Witnesses: Each side is allowed up to four (4) experts. The number of

             experts may be modified by agreement of the parties or further order of the Court

             as the case develops, provided however that the parties shall meet and confer in a




                                              -4-
Case 2:20-cv-00158-JRG Document 19-1 Filed 10/06/20 Page 5 of 9 PageID #: 446




            good faith attempt to resolve the issue without the need for intervention by the

            Court. Each expert can be deposed for up to 7 hours for each substantive issue on

            which the expert has offered an opinion. Examples of distinct substantive issues are

            (1) infringement, (2) invalidity, and (3) damages. For example, an expert providing

            reports regarding infringement and validity may be deposed for 14 hours. Experts,

            however, shall not be deposed for more than 7 hours in one day as set forth in Rule

            30(d)(1) unless otherwise agreed to by the parties. An expert providing a report

            relevant to multiple defendants may be deposed by each defendant for the number

            of hours given above. For example, an expert providing a report on infringement

            for each defendant may be deposed for 21 hours total, with each defendant deposing

            the expert for 7 hours. Depositions of experts are not included in the hour

            limitations set forth in Paragraph 5.C above. The parties shall work together in good

            faith to extend these time limitations if necessary. Experts retained to review source

            code shall not count toward the limitation on the number of experts set forth above.

     e)     Modification: Any party may later move to modify these limitations for good cause.

6.   Privileged Information.       There is no duty to disclose privileged documents or

     information. However, the parties are directed to meet and confer concerning privileged

     documents or information after the Status Conference. By the deadline set in the Docket

     Control Order, the parties shall exchange privilege logs identifying the documents or

     information and the basis for any disputed claim of privilege in a manner that, without

     revealing information itself privileged or protected, will enable the other parties to assess

     the applicability of the privilege or protection. The parties are under no obligation to log

     privileged documents created after May 27, 2020. Any party may move the Court for an




                                             -5-
Case 2:20-cv-00158-JRG Document 19-1 Filed 10/06/20 Page 6 of 9 PageID #: 447




     order compelling the production of any documents or information identified on any other

     party’s privilege log. If such a motion is made, the party asserting privilege shall respond

     to the motion within the time period provided by Local Rule CV-7. The party asserting

     privilege shall then file with the Court within 30 days of the filing of the motion to compel

     any proof in the form of declarations or affidavits to support their assertions of privilege,

     along with the documents over which privilege is asserted for in camera inspection.

7.   Signature. The disclosures required by this Order shall be made in writing and signed by

     the party or counsel and shall constitute a certification that, to the best of the signer’s

     knowledge, information and belief, such disclosure is complete and correct as of the time

     it is made. If feasible, counsel shall meet to exchange disclosures required by this Order;

     otherwise, such disclosures shall be served as provided by Federal Rule of Civil Procedure

     5. The parties shall promptly file a notice with the Court that the disclosures required under

     this Order have taken place.

8.   Duty to Supplement. After disclosure is made pursuant to this Order, each party is under

     a duty to supplement or correct its disclosures immediately if the party obtains information

     on the basis of which it knows that the information disclosed was either incomplete or

     incorrect when made, or is no longer complete or true.

9.   Discovery Disputes.

     (a)    Except in cases involving claims of privilege, any party entitled to receive

            disclosures (“Requesting Party”) may, after the deadline for making disclosures,

            serve upon a party required to make disclosures (“Responding Party”) a written

            statement, in letter form or otherwise, of any reason why the Requesting Party

            believes that the Responding Party’s disclosures are insufficient. The written




                                             -6-
Case 2:20-cv-00158-JRG Document 19-1 Filed 10/06/20 Page 7 of 9 PageID #: 448




           statement shall list, by category, the items the Requesting Party contends should be

           produced. The parties shall promptly meet and confer. If the parties are unable to

           resolve their dispute, then the Responding Party shall, within 14 days after service

           of the written statement upon it, serve upon the Requesting Party a written

           statement, in letter form or otherwise, which identifies (1) the requested items that

           will be disclosed, if any, and (2) the reasons why any requested items will not be

           disclosed. The Requesting Party may thereafter file a motion to compel.

     (b)   An opposed discovery related motion, or any response thereto, shall not exceed 7

           pages. Attachments to a discovery related motion, or a response thereto, shall not

           exceed 5 pages. No further briefing is allowed absent a request or order from the

           Court.

     (c)   Prior to filing any discovery related motion, the parties must fully comply with the

           substantive and procedural conference requirements of Local Rule CV-7(h) and (i).

           Within 72 hours of the Court setting any discovery motion for a hearing, each

           party’s lead attorney (see Local Rule CV-11(a)) and local counsel shall meet and

           confer in person or by telephone, without the involvement or participation of other

           attorneys, in an effort to resolve the dispute without Court intervention.

     (d)   Counsel shall promptly notify the Court of the results of that meeting by filing a

           joint report of no more than two pages. Unless excused by the Court, each party’s

           lead attorney shall attend any discovery motion hearing set by the Court (though

           the lead attorney is not required to argue the motion).

     (e)   Any change to a party’s lead attorney designation must be accomplished by motion

           and order.




                                           -7-
Case 2:20-cv-00158-JRG Document 19-1 Filed 10/06/20 Page 8 of 9 PageID #: 449




      (f)    Counsel are directed to contact the chambers of the undersigned for any “hot-line”

             disputes before contacting the Discovery Hotline provided by Local Rule CV-

             26(e). If the undersigned is not available, the parties shall proceed in accordance

             with Local Rule CV-26(e).

10.   No Excuses. A party is not excused from the requirements of this Discovery Order because

      it has not fully completed its investigation of the case, or because it challenges the

      sufficiency of another party’s disclosures, or because another party has not made its

      disclosures. Absent court order to the contrary, a party is not excused from disclosure

      because there are pending motions to dismiss, to remand or to change venue.

11.   Filings. Only upon request from chambers shall counsel submit to the court courtesy

      copies of any filings.

12.   Proposed Stipulations by the Parties Regarding Discovery.

(a)   Notwithstanding paragraph 7 of this Order, the parties may exchange disclosures by

      electronic mail or by any other agreed-upon means.

(b)   In addition to the protections of Rule 26(b)(4), notes, memoranda, and other writings of an

      expert shall not be discoverable, except to the extent that the expert relies upon them for

      his or her opinions. Similarly, oral and written communications with an expert shall not be

      discoverable, except to the extent that the expert relies upon them for his or her opinions.

      For purposes of this paragraph d), such materials exempt from discovery shall be

      considered attorney work product.

(c)   The parties agree that there is no limit on the number of document subpoenas that may be

      served on third parties and no limit of the number of depositions on written questions of

      custodians of business records of third parties. The parties agree to produce documents to




                                              -8-
Case 2:20-cv-00158-JRG Document 19-1 Filed 10/06/20 Page 9 of 9 PageID #: 450




      all counsel within seven (7) days of receipt of the documents from the third party, unless

      the third party produces documents subject to a protective order or makes the documents

      available for inspection at a location under control of the third party, in which case the

      parties will cooperate to establish access for both parties to the third party documents. In

      addition, the parties agree to work with each other in scheduling third party depositions.

      and will cooperate to ensure that the subpoenaing party is given the same amount of notice

      of a third party’s scheduling of deposition as it receives.

13.   Standing Orders. The parties and counsel are charged with notice of and are required to

      fully comply with each of the Standing Orders of this Court. Such are posted on the Court’s

      website at http://www.txed.uscourts.gov/?q=court-annexed-mediation-plan. The substance

      of some such orders may be included expressly within this Discovery Order, while others

      (including the Court’s Standing Order Regarding Protection of Proprietary and/or

      Confidential Information to Be Presented to the Court During Motion and Trial Practice)

      are incorporated herein by reference. All such standing orders shall be binding on the

      parties and counsel, regardless of whether they are expressly included herein or made a

      part hereof by reference.




                                               -9-
